         Case 19-50308-JKS     Doc 59     Filed 05/10/21   Page 1 of 3




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                          )    Chapter 11
                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC,             )    Case No. 17-12560 (JKS)
et al.,                                         )    (Jointly Administered)
                                                )
___________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of     )
the Woodbridge Liquidation Trust, successor in  )
interest to the estates of WOODBRIDGE GROUP     )
OF COMPANIES, LLC, et al.,                      )
                                                )
                                    Plaintiff,  )
                                                )
vs.                                             )
                                                )
Sylvan & Jeannette Jutte,                       )    A.P. No. 19-50308 (JKS)
Brian & Robin Korkus,                           )    A.P. No. 19-50309 (JKS)
Delton & Jean Christman,                        )    A.P. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                          )    A.P. No. 19-50317 (JKS)
George & Charlene Iwahiro,                      )    A.P. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                       )    A.P. No. 19-50322 (JKS)
Janet V. Dues,                                  )    A.P. No. 19-50328 (JKS)
Dena Falkenstein,                               )    A.P. No. 19-50329 (JKS)
Judy Karen Goodin,                              )    A.P. No. 19-50330 (JKS)
Denis W. Hueth,                                 )    A.P. No. 19-50331 (JKS)
Christian Lester,                               )    A.P. No. 19-50332 (JKS)
Jane Marshall,                                  )    A.P. No. 19-50335 (JKS)
Laurence J. Nakasone,                           )    A.P. No. 19-50337 (JKS)
Blaine Phillips,                                )    A.P. No. 19-50338 (JKS)
George Edward Sargent,                          )    A.P. No. 19-50340 (JKS)
Jeff Schuster,                                  )    A.P. No. 19-50341 (JKS)
Jennifer Tom,                                   )    A.P. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                     )    A.P. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                    )    A.P. No. 19-50344 (JKS)
Ronald Cole,                                    )    A.P. No. 19-50346 (JKS)
Ronald Draper,                                  )    A.P. No. 19-50347 (JKS)
Lawrence J. Paynter,                            )    A.P. No. 19-50351 (JKS)
Nannette Tibbitts,                              )    A.P. No. 19-50353 (JKS)
Clayton Nakasone,                               )    A.P. No. 19-50832 (JKS)
                                    Defendants. )
___________________________________________



                                      1
             Case 19-50308-JKS             Doc 59       Filed 05/10/21        Page 2 of 3




            MOTION TO INCLUDE THE DEFENDANTS’ MOTION TO
             TEMPORARILY STAY THE PROSECUTION OF THEIR
              COMPLAINTS PENDING THE DETERMINATION OF
            DISTRIBUTIONS TO CLASS 3 NOTE CLAIMANTS UNDER
            THE CONFIRMED PLAN ON THE MATTERS SCHEDULED
           FOR THE MAY 19, 2021 STATUS CONFERENCE AT 9:00 A.M.

                 1.       On May 10, 2021, the above-captioned defendants (hereafter, the

“Movants”) filed the Defendants’ Motion to Temporarily Stay the Prosecution of Their

Complaints Pending the Determination of Distributions to Class 3 Note Claimants Under

the Confirmed Plan (the “Motion”) in each of the Movants’ respective adversary

proceedings. 1

                 2.       Pursuant to the Motion, the Movants seek the entry of an order

temporarily staying the prosecution of the Complaints filed against them until after the

Wind-Down Entity has liquidated all of the Debtors’ real estate assets, and distributed the

net proceeds to the Liquidation Trust, in accordance with the terms of the Plan.

                 3.       Absent such relief, the Movants will be irreparably harmed for all

of the reasons set forth in the Motion.

                 4.       Under Local Rule 7007-3, hearings on motions filed in adversary

proceedings are not scheduled unless the Court orders otherwise.

                 5.       By way of this Scheduling Motion, the Movants seek to have the

Motion placed upon the agenda for the Status Conference that was previously scheduled

by the Court to occur on May 19, 2021, at 9:00 a.m.

                 6.       During the Status Conference, the Movants seek to have an


1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

                                                    2
            Case 19-50308-JKS       Doc 59      Filed 05/10/21    Page 3 of 3



opportunity to preliminarily address the relief sought in the Motion with the Court, and

seek the entry of a consensual scheduling order with the Liquidating Trustee with respect

to such relief.

                  7.   For the avoidance of doubt, by way of this Scheduling Motion, the

Movants do not seek to shorten the Liquidating Trustee’s formal time to file a response to

the Motion, or address the merits of the Motion at the Status Conference.

        WHEREFORE, the Movants respectfully request the entry of the proposed form

of order, filed contemporaneously herewith, that schedules a preliminary hearing upon

the Motion to occur during the Status Conference scheduled for May 19, 2021.


Dated: May 10, 2021                          LAW OFFICE OF CURTIS A. HEHN

                                             /s/ Curtis A. Hehn
                                             Curtis A. Hehn (Bar No. 4264)
                                             1007 N. Orange St., 4th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 757-3491
                                             Fax: (302) 397-2155
                                             Email: curtishehn@comcast.net

                                             Counsel for Movants




                                            3
